RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2579-20

K.J.H.,

           Plaintiff-Appellant,

v.

T.T., JR.,

     Defendant-Respondent.
_________________________

                    Submitted September 14, 2022 – Decided September 28, 2022

                    Before Judges Gooden Brown and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FV-09-1727-20.

                    K.J.H., appellant pro se.

                    Einhorn, Barbarito, Frost & Botwinick, PC, attorneys
                    for respondent (Matthew James Troiano, on the brief).

PER CURIAM
        Plaintiff K.J.H.1 appeals pro se from two orders of the Hudson County

Superior Court, Chancery Division, Family Part. The first order, dated March

9, 2020, dismissed her domestic violence complaint and temporary restraining

order (TRO) against the father of the child, defendant T.T. Jr., with prejudice.

The second order, dated March 31, 2021, awarded defendant attorneys' fees. We

affirm.

                                          I.

        We discern the following facts from the record. Plaintiff and defendant

are unmarried co-parents sharing joint custody of their now 8-year-old son. In

2015, after a trial, a Georgia family court awarded the parties joint legal custody

by final order dated September 10, 2015. Plaintiff had primary physical custody

of the child and defendant had visitation on alternating weekends. The crux of

this case begins with a ruling issued on January 20, 2020, by Judge Belinda E.

Edwards of the Superior Court, Family Division, of Fulton County Georgia

adjusting the original order by changing primary physical custody of the child

from plaintiff to defendant. Judge Edwards made several adverse findings

against plaintiff, including that plaintiff had acted in bad faith by alienating the



1
    We use initials to protect the privacy interests. See Rule. 1:38-3(c).

                                                                              A-2579-20
                                          2
child from defendant and disregarding the court's orders. The court directed that

the original custody order from 2015 would remain in effect until the exchange

of physical custody ordered to occur upon the child's completion of the school

year in June 2020. As a result, defendant would continue to have his rights to

daily Skype video calls and in-person visitation on the second and fourth

weekends of each month until the exchange occurred. The Georgia court's order

and findings were communicated to plaintiff and defendant via email from the

Georgia court on January 20, 2020.2

      On February 11, 2020, just three weeks after defendant was awarded

primary physical custody, plaintiff filed a domestic violence civil complaint

against defendant, accusing defendant of harassment. The predicate act of

harassment was defendant's request that the Weehawken Police Department

perform a welfare check of the child after he was unable to see or contact the

child for several days.    The welfare check occurred on February 7, 2020.

Plaintiff claimed that she had told defendant that the child was sick and that,

therefore, there was no basis for the welfare check other than to harass plaintiff.




2
  The subject heading of the Georgia court email to plaintiff and defendant was
"Custody Ruling Email."

                                                                             A-2579-20
                                        3
Plaintiff obtained a TRO which included a request for protection of the child,

resulting in an absolute bar of contact between the child and defendant.

      On March 9, 2020, the parties appeared before the judge for a final

restraining order (FRO) hearing on whether defendant’s request for a welfa re

check on his child after being unable to visit, speak, interact with, or see the

child between February 4, 2020, and February 7, 2020, constituted harassment,

and whether an order of protection was required.

      At trial, after plaintiff's direct testimony, Captain Sean Kelly of the

Weehawken Police Department testified about his interactions with plaintiff.

Although he testified on direct that plaintiff appeared genuinely distressed and

anxious when she applied for the TRO, he conceded on cross that she failed to

inform him that the Georgia court had recently transferred custody to defendant.

He conceded that had he known about the custody ruling he might have had

reservations about plaintiff's credibility.

      Also admitted into evidence were the Georgia court order 3, documents

related to the custody arrangements, the amended TRO, documented


3
   On February 27, 2020, Judge Edwards issued her final order on defendant's
petition for modification of custody. The content of this decision mirrored the
information emailed to plaintiff and defendant by the Georgia court on January
20, 2020. This order was submitted to the court on March 3, 2020, by
defendant's counsel.
                                                                           A-2579-20
                                         4
communications between plaintiff and defendant, the Weehawken Police

Department's investigation report, and videos taken by defendant.

      Pertinent to this case, the factual findings of Judge Edwards, which pre-

date the February 7 welfare check, were read into the record during the March

9, 2020, trial. As a basis for her custody ruling, Judge Edwards found that

plaintiff exhibited a pattern of "engag[ing] in intentional, comprehensive, and

persistent alienation of the minor child from the petitioner." The examples cited

by the Georgia court, and read into the record at the FRO hearing, include:

            [Plaintiff's] January 2018 . . . ex parte temporary
            protective order in Virginia [made] in order to
            circumvent [defendant's] parenting time, right to
            communicate with the child, right to knowledge of the
            child's whereabouts, education, health, and medical
            information, prescribed by the court's final order issued
            September 10, 2015.

            [Plaintiff], after the court ruled against her, continued
            to pursue the protective order in bad faith and continued
            said action to leverage and prevent the [defendant's]
            parenting time.

            [Plaintiff] consistently failed to make the child
            available to [defendant] for telephonic or video call
            communications during the time prescribed by the
            court's final order issued September 10, 2015,
            significantly reducing [defendant's] opportunities to
            communicate with the child on a daily basis to little or
            almost no daily time.



                                                                           A-2579-20
                                       5
             [Plaintiff] falsely and on at least one occasion,
             presented medical conditions as a reason the minor
             child could not travel to see his father, and
             misrepresent[ed] travel and activity restrictions
             prescribed by healthcare providers for the purpose of
             circumventing numerous visitations prescribed by the
             court's final []order, issued September 10, 2015, and
             degrading quality time between [defendant] and child.

Similarly, the evidence in this case established that plaintiff withheld the child

from scheduled visits with the defendant, both in person and via Skype, citing

the child's illness as an excuse.

    Plaintiff sought to have her father testify as a witness on her behalf. Based

on a proffer that his anticipated testimony would describe how the February 7th

welfare check made plaintiff feel, the judge disallowed the testimony because

plaintiff already testified on the subject. The judge, therefore, determined that

her father's testimony would be needlessly cumulative.

      At the conclusion of plaintiff's direct case, and considering the documents

submitted into evidence, the judge concluded that plaintiff failed to establish the

existence of a predicate act under Silver v. Silver, 387 N.J. Super. 112, 125-6

(App. Div. 2006). As a result, he dismissed plaintiff's complaint and TRO with

prejudice.

      On March 19, 2020, defendant filed an application for attorneys' fees with

a supporting affidavit.    On March 31, 2021, the judge granted defendant's

                                                                             A-2579-20
                                        6
application for attorneys' fees. The judge found "beyond a doubt that there was

bad faith on the part of [plaintiff] in connection with this domestic violence

action." He further found "beyond a doubt that . . . she was aware of the actions

from . . . Georgia because . . . this was moved into the record as well." The

judge awarded defendant attorneys' fees in the amount of $7,087.50 but declined

to award defendant travel expenses in the amount of $1,504.99.

      On appeal, plaintiff presents the following arguments for our

consideration:

            POINT I

            INEFFECTIVE ASSISTANCE OF COUNSEL

            POINT II

            VIOLATION OF DUE PROCESS

            POINT III

            IMPROPER    ENFORCEMENT                    OF        AN
            UNREGISTERED FOREIGN ORDER

            POINT IV

            MISAPPLICATION OF RES JUDICATA

            POINT V

            INAPPROPRIATE AWARDING OF ATTORNEY'S
            FEES


                                                                           A-2579-20
                                       7
             POINT VI

             ABUSE OF BROAD DISCRETION

                                             II.

      "In our review of a trial court's order entered following trial in a domestic

violence matter, we grant substantial deference to the trial court's findings of

fact and the legal conclusions based upon those findings." D.N. v. K.M., 429

N.J. Super. 592, 596 (App. Div. 2013) (citing Cesare v. Cesare, 154 N.J. 394,

411-12 (1998)). "This deferential standard is even more appropriate 'when the

evidence is largely testimonial and involves questions of credibility.'" L.M.F.

v. J.A.F., Jr., 421 N.J. Super. 523, 533 (App. Div. 2011) (quoting In re Return

of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). This court "should not disturb

the 'factual findings and legal conclusions of the trial judge unless it is convinced

that they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice.'"

Cesare, 154 N.J. at 412 (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co. of

Am., 65 N.J. 474, 484 (1974)). However, we review de novo "the trial judge's

legal conclusions, and the application of those conclusions to the facts." Elrom

v. Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015) (quoting Reese v. Weis,

430 N.J. Super. 552, 568 (App. Div. 2013)).


                                                                               A-2579-20
                                         8
                                      III.

      We first reject plaintiff's argument of ineffective assistance of counsel.

Ineffective assistance of counsel is not cognizable as a basis for relief in cases

arising under the Prevention of Domestic Violence Act (PDVA). A domestic

violence complaint, pursuant to the PDVA, is civil in nature. M.S. v. Millburn

Police Dept., 197 N.J. 236, 248 (2008). "Unlike a criminal prosecution, in which

the state’s burden of proof is the familiar beyond a reasonable doubt standard,

the [PDVA] tests a victim’s entitlement to relief in accordance with the

preponderance of the evidence standard, consistent with the lowered burden of

proof appropriate in a civil proceeding." J.D. v. M.D.F., 207 N.J. 458, 474

(2011).

      Furthermore, "the protections of due process do not require the

appointment of counsel for indigents presenting or defending a private party's

civil domestic violence action." D.N. v. K.M., 429 N.J. Super. at 606. This is

because "unlike the Criminal Code, the [PDVA] is designed to remediate

behavior. The [PDVA] does not impose incarceration if the court finds an act

of domestic violence has been committed because the Legislature had no

intention to 'create a new class of criminal offenses.'" Id. at 605 (quoting J.D.

v. M.D.F., 207 NJ 458, 474 2011).            Accordingly, as plaintiff has no


                                                                            A-2579-20
                                        9
constitutional right to effective counsel in the instant case, there is no viable

claim warranting reversal.

                                             IV.

      We reject plaintiff's argument that her constitutional due process rights

were violated due to the exclusion of her father's testimony. Determinations

pursuant to N.J.R.E. 403, which permits exclusion of cumulative evidence,

"should not be overturned on appeal 'unless it can be shown that the trial court

palpably abused its discretion, that is, that its finding was so wide o ff the mark

that a manifest denial of justice resulted.'" Green v. N.J. Mfrs. Ins. Co., 160 N.J.

480, 492 (1999) (quoting State v. Carter, 91 N.J. 86, 106 (1982)). As the judge

found, plaintiff's father's testimony would have just reiterated plaintiff's alleged

state of mind. On appeal, plaintiff has not identified what other evidence would

have been revealed or how her father's testimony would have impacted the

outcome of the case. We discern no abuse of discretion.

                                      V.

      We also reject plaintiff's meritless argument that the trial court improperly

enforced an unregistered foreign order. 4 It was undisputed that the Georgia court


4
  The trial transcript is clear that the child custody order was certified, and that
plaintiff's counsel acknowledged as much on the record during the March 9,
                                                                        (continued)
                                                                              A-2579-20
                                        10
had exclusive jurisdiction over the custody dispute, and that the judge did not

make or enforce any custody determinations. At the FRO hearing, the judge's

determinations were limited to the PDVA issues: he found there was no basis

for an FRO, vacated the existing TRO, and dismissed plaintiff's complaint with

prejudice. There was no error.

                                           VI.

      We also discern no abuse of discretion because the judge disallowed video

evidence that allegedly depicted an incident of domestic violence between the

parties from 2018. 5 The judge did not consider this evidence because it was the

subject of a protective order sought by plaintiff in Virginia and dismissed in

2018. The judge found plaintiff was estopped from challenging the findings

below:

            [Plaintiff's] January 2018 . . . ex parte temporary
            protective order in Virginia [made] in order to
            circumvent [defendant's] parenting time, right to
            communicate with the child, right to knowledge of the
            child's whereabouts, education, health, and medical
            information, prescribed by the court's final order issued
            September 10, 2015.



2020, hearing. Plaintiff was aware of the order and voiced her intention to abide
by its terms.
5
  Plaintiff claimed that the video showed defendant spitting on her and pushing
her at Reagan International Airport while they were exchanging custody.
                                                                           A-2579-20
                                      11
             [Plaintiff], after the court ruled against her, continued
             to pursue the protective order in bad faith and continued
             said action to leverage and prevent the [defendant's]
             parenting time.


To the extent the judge may have been wrong in framing the legal issue as res

judicata, he was justified in barring the evidence based on Judge Edwards's

findings that the 2018 TRO was filed in bad faith and for the purpose of

interfering with defendant's custodial rights. Those findings, as the judge found,

are binding on plaintiff and relevant to the issue of plaintiff's credibility.

                                             VII.

      Finally, we detect no abuse of discretion in the judge's award of attorneys'

fees. "Although New Jersey generally disfavors the shifting of attorneys' fees,

a prevailing party may recover [attorneys'] fees if they are expressly provided

for by statute, court rule, or contract." Packard-Bamberger & Co. v. Collier, 167

N.J. 427, 440 (2001) (internal citation omitted). Pursuant to Rule 5:3-5(c),

attorneys' fees may be awarded in a family action. See R. 4:42-9(a)(1). Under

R. 5:3-5(c), "[a]n allowance for counsel fees and costs in a family action is

discretionary." Eaton v. Grau, 368 N.J. Super. 215, 225 (App. Div. 2004). Fee

determinations should be disturbed only where there has been a clear abuse of

discretion. Giarusso v. Giarusso, 455 N.J. Super. 42, 51 (App. Div. 2018).


                                                                                 A-2579-20
                                        12
      The judge found "beyond a doubt that there was bad faith on the part of

[plaintiff] in connection with this domestic violence action." The judge based

his conclusion on Judge Edwards's February 27, 2020, findings of fact, which

established that plaintiff engaged in "intentional, comprehensive, and consistent

alienation of the minor child from [defendant]," that plaintiff was fully aware of

the adverse ruling against her in Georgia, and that plaintiff attempted to re-

litigate those issues anyway. The judge also found that plaintiff misrepresented

her situation to the Weehawken Police Department. Although it is unusual to

award attorneys' fees to a defendant in a domestic violence case, the judge did

not abuse his discretion under these facts.

      To the extent we have not addressed plaintiff's remaining arguments, we

conclude that they are without sufficient merit to warrant discussion in a written

opinion. See R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-2579-20
                                       13